Title: To Thomas Jefferson from William Hull, 31 January 1807
From: Hull, William,Woodward, Augustus
To: Jefferson, Thomas


                        
                            To the President of the United
                                States of America
                            
                            Detroit January 31st. 1807.
                        
                        Sensible, Sir, of the preeminent happiness which it has pleased divine providence to Confer on the People of
                            the United States by their present happy Constitution, and administration of Government, the government of the territory
                            of Michigan present to you, in their behalf, and in that of its Inhabitants, an assurance of their Constant and invariable
                            devotion to the Constituted authorities of the nation, and of their determination to Support, by all proper means, their
                            exertions to preserve the Sovereingnty, integrity, and independence of the american people.
                        Whatever cause for alarm may exist in other quarters of the Union, We believe that we are not improperly
                            Sanguine or precipitate, when we assert in a manner the most unqualified and absolute that the patriotism, and fidelity
                            of the officers and people of this territory cannot be questioned.
                        We notice, not without Concern, an assertion that a pecuniary institution, of importance to this Country, has
                            its origin and Support with Characters and measures in other quarters, deemed inimically disposed to the peace, harmony,
                            and tranquillity of the United States. We believe a Suspicion of this nature groundless. Our Sole
                            object in the institution has been to give facilities to american enterprize in a department of commerce heretofore
                            restricted to a foreign Nation, and with respect to which the present has appeared to us the Crisis of Succesfull
                            competition.
                        That yourself, Sir, and your Compatriots in the great task of administering, at this interesting and
                            eventfull period, the affairs of the american People, may find an ample reward in the eternal love and veneration of that
                            people, and in the unceasing felicity of a future World, are the fervent and Sincere wishes of the undersigned.
                        
                            William Hull
                            
                            Governor of Michigan
                            Augustus B. Woodward
                            
                            one of the Judges of Michigan
                            John Griffin
                            
                            one of the Judges of Michigan
                        
                    